Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks, filed 09/23/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 2, 4-8, 21 are currently under examination.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/IB2015/054323, filed 06/08/2015, is acknowledged. 
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/008,791, filed 06/06/2014, is acknowledged.
Response to Arguments
Applicant’s responses and arguments filed 09/23/2021 regarding claim rejections under 35 USC 103 have been fully considered.
Applicant amended the independent claim 1 with new subject matter “the radioisotope having a greater half-life by a factor of at least ten than a radiotracer generating the emissions from within the patient such that the count rate has a constant known rate” which for clarifying the claim is changing the scope of the claim. The examiner is fully considering the amendments and is performing a full search for addressing the new subject matter.
Additionally, Applicant argues (on pages 4-7) that the references of record regarding the independent claim 1 do not teach the limitations “for dead time correction, detecting a count rate from a radioisotope source connected adjacent to the gamma camera and detecting emissions from within a patient while detecting the count rate, a radioisotope of the radioisotope source being different than any source of the emissions from within the patient”, with considering “a long-for dead-time correction, a radioisotope of the radioisotope source being different than any source of the emissions from within the patient as claimed. 
After reviewing each other references of record, the examiner found Badawi not teaching the use of the sources for dead time correction as claimed, therefore not supporting teaching a radioisotope of the radioisotope source being different than any source of the emissions from within the patient. Therefore, the Applicant’s argument is found persuasive for Badawi.  
While the references of record teach the use of different sources for the calibration of the system with the choice of the radioisotopes for patient signals from PET or SPECT, using a single source, wherein the radioisotopes are with short half-life none of them specifically teaches or suggests using reference radioisotopes with at least relatively long half-life, longer than the time frame of the use of the device for providing a dead time reference source with the count rate has a constant known rate as amended, the examiner is considering new search to address a radioisotope of the radioisotope source being different than any source of the emissions from within the patient with the amended limitation as “the count rate has a constant known rate”.
After full reconsideration and new search, the examiner did not find prior art for dead time correction as performed by the device with a reference source for dead-time correction, a radioisotope of the radioisotope source being different than any source of the emissions from within the patient. The closest prior art found is Shao et al. (USPN 6410920 B1; Pat.Date 06/25/2002; Fil.Date 09/21/1999) teaching the performance of dead-time correction using two sources of Cs137 with a half-life known around 30 years therefore providing a dead time correction with a constant known rate being different from any radioactive source that can be used within the patient due to its radioactivity toxicity, with however, the use of these sources as transmission sources for attenuation correction also reading on claim 1 limitations and not windowed for its radiation impinging only on the camera for the dead time correction. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig A. Summerfield on 10/20/2021.
The application has been amended as follows to reflect the design of the radioisotope source for dead time correction as directing its radiation towards the detector camera only and not towards the patient as disclosed in the specification and drawings: 

1. (Currently amended) A method for dead time determination for a gamma camera, the method comprising: 
detecting, with the gamma camera, a count rate from a radioisotope source connected adjacent to the gamma camera, the gamma camera configured to detect the count rate at a first energy range; 
detecting, with the gamma camera, emissions from within a patient while detecting the count rate, a radioisotope of the radioisotope source being different than any source of the emissions from within the patient, the radioisotope having a greater half-life by a factor of at least ten than a radiotracer generating the emissions from within the patient such that the count rate has a constant known rate, the gamma camera configured to detect the emissions at a second energy range different from and not overlapping with the first energy range; 
determining the dead time from the count rate; and 
correcting a count of the emissions as a function of the dead time,
wherein detecting the count rate comprises detecting with the radioisotope source comprising a shielded source having a window in the shielding directed to allow gamma rays to impinge only upon the gamma camera, the shielded source directly connected to a collimator of the gamma camera or the gamma camera.  
2. (previously presented) The method of claim 1 wherein detecting the count rate comprises detecting with the radioisotope source being a shielded source connected to emit at a corner of the gamma camera.  
3. (cancelled)  
4. (previously presented) The method of claim 1 wherein detecting the emissions comprises operating the gamma camera in a fully integrated mode.  
5. (previously presented) The method of claim 1 wherein determining the dead time from the count rate comprises calculating a ratio of the count rate to a rate with no system dead time.  
6. (previously presented) The method of claim 5 wherein correcting the count comprises dividing the count by the ratio.  
7. (previously presented) The method of claim 1 further comprising: generating a single photon emission computed tomograph image as a function of the corrected count.  
8. (previously presented) The method of claim 1 further comprising: calculating an activity concentration as a function of the corrected count.  
9-20. (cancelled)  
21. (cancelled).
Reasons for Allowance
Claims 1, 2, 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art found are Celler et al. (2014 Nucl. Med. Comm. 35:73-87; Pub.Date 01/2014) in view of Eisenberg et al. (USPN 20030128801 A1; Pub.Date 07/10/2003; Fil.Date 01/07/2002) in view of Pimlott et al. (2011 Chem. Soc. Reviews 40:149-162; ePub. 09/2010) in view of Badawi et al. (2013 J. Inst. 8 P11005, 12 pages; Pub.Date 11/06/2013) in view of Unterweger (2002 Applied Radiation and Isotopes 56:125-130; NIST  R145–R182; Pub.Date 2011) with the recently found Shao et al. (USPN 6310920 B1; Pat.Date 06/25/2002; Fil.Date 09/21/1999) for teaching a transmission PET with Cs137 source performing transmission scan and attenuation correction with performing dead-time correction and Guy et al. (2000 IEEE Nuclear Science Symposium. Conf. Record 2000:18/52-18/56 vol.3; Pub.Date 2001) teaching the windowing of the dead-time source as directed directly to the camera detector for PET but for temporarily dead-time calibration using a Tc99 source which has a low half-life. However, these references do not teach the sources as being fixed and dedicated only to provide their radiation to the camera detectors for long term calibration as amended. No dedicated external sources with constant radiation rate directed to only radiate the gamma camera with extra-long half-life relative to the radioactive elements used within the patient have been found in the search for prior art. 
    Additionally, the presence of a permanent dead-time point source for reference with a constant flux of radiation improve the calibration of the detectors for dead-time correction corresponding to the lack of response of the detectors under large influx of gamma radiation. The use of a permanent and time constant with extremely long life time radioactive sources would avoid the change or manipulation of the dead-time reference source with a permanent and fixed source with a less recurrence necessity to recalibrate the device every time the device is used and therefore allowing for the source to be fixed on the camera and directing its widow only towards the detectors in order to performed at least the dead-time calibration without further manipulation for increased safety and practicality.
The dependent claims are allowable at least due to their dependency on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793       


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793